DETAILED ACTION
This office action is in response to the amendments to the claims filed on 25 August 2021.  Claims 1 – 5 and 7 – 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:
In Re Claim 20, the status identifier for this claim is “Original”.  This is incorrect because the claim has been amended.  Therefore, the status identifier will be assumed to be --Currently Amended--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A).


    PNG
    media_image1.png
    540
    796
    media_image1.png
    Greyscale

Annotated figure 14 of Jess
In Re Claim 1, Jess discloses A pump head (Figure 14) for a peristaltic pump (16 in Figure 1), comprising: an occlusion bed (80); a rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above); a rotor assembly (70) positioned between the occlusion bed (80) and the rotor guide (see annotated figure above) (Column 7, Lines 53 – 59); 

    PNG
    media_image2.png
    551
    682
    media_image2.png
    Greyscale

Annotated figure 14 of Jess
and wherein the rotor guide defines a rotor guide recess (see annotated figure above) for the rotor assembly (70); and a pathway for tubing (14), the pathway comprising an inlet portion (annotated above), an outlet portion (annotated above), and a connecting portion (arcuate portion 81) that connects the inlet portion to the outlet portion (81 is in the middle of the inlet portion and outlet portion as depicted in the annotated figure 
However, Jess is silent with regards to the rotor guide inlet side defines a rotor guide inlet groove, and wherein the rotor guide outlet side defines a rotor guide outlet groove.
Nevertheless, Catarious discloses a rotor guide (23, 25, 7 in Figure 1) opposite to an occlusion bed (9) having a rotor guide inlet side (label 25 to the left of Figure 2) and a rotor guide outlet side (label 25 to the right of Figure 2).  Each of the rotor guide inlet 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor guide inlet side of Jess to define a rotor guide inlet groove as taught by Catarious and to modify the rotor guide outlet side of Jess to define a rotor guide outlet groove as taught by Catarious for the purpose of firmly retaining the tubing without occluding the tubing (Column 7, Lines 24 – 25 of Catarious).

    PNG
    media_image3.png
    355
    651
    media_image3.png
    Greyscale

Annotated Figure 15 of Jess
In Re Claim 2, Jess and Catarious disclose all the limitations of Claim 1, and Jess further discloses that the rotor assembly (70) comprises: a mounting block (75); a plurality of roller bearings (there are four – 71a – 71d); and a cover plate (this is best seen in Figure 15 in the vicinity of where label 70 points, note that this plate has the slot 74 in Figure 11), wherein a rotor (see annotated figure above) of a motor (Column 10, 

In Re Claim 3, Jess and Catarious disclose all the limitations of Claim 2, and Jess further discloses that the connecting portion (81) of the pathway is defined between the rotor assembly (70) and the occlusion bed (80) such that the tubing (14) contacts at least one roller bearing (71a) of the plurality of roller bearings (as shown in Figure 14, the tube 14 contacts roller bearing 71a when the latter is in the connecting portion 81 of the pathway).

    PNG
    media_image4.png
    540
    736
    media_image4.png
    Greyscale


In Re Claim 4, Jess and Catarious disclose all the limitations of Claim 2, and Jess further discloses that the cover plate (this is best seen in Figure 15 in the vicinity of where label 70 points, note that this plate has the slot 74 in Figure 11) defines a gap (best seen in annotated shaded region of Figure 11 reproduced above) between the rotor assembly (70) and the occlusion bed (80) for receipt of the tubing (14).

In Re Claim 5, Jess and Catarious disclose all the limitations of Claim 1, and Jess further discloses a the occlusion bed (80) has an occlusion bed inlet side (adjacent the rotor guide inlet side) and an occlusion bed outlet side (adjacent the rotor guide outlet side), although Jess does not disclose a slot, however, Catarious discloses a slot (similar to 30, see region adjacent to label 15 in Figure 9) on the occlusion bed outlet side.


Claims 7, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A) and further in view of Jarnagin (US Patent 9,072,540 B2).

In Re Claim 7, Jess and Catarious disclose all the limitations of Claim 1, however, they do not disclose a cover having an open position and a closed position.
Nevertheless, Jarnagin discloses A pump head (Figure 2) for a peristaltic pump (106 or 110 in Figure 1), comprising: an occlusion bed (130); a rotor assembly (120) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump head of Jess / Catarious to incorporate a cover having an open position and a closed position as taught by Jarnagin for the purpose of protecting the pump head from contaminants in the external environment.

In Re Claim 8, Jess, Catarious and Jarnagin disclose all the limitations of Claim 7, and Jess further discloses a rotor guide, although Jess and Catarious do not disclose a cover, however, Jarnagin further teaches that the occlusion bed (130), rotor assembly (120), and pathway (adjacent to 136) are disposed between the cover (140) and the mounting plate (9) such that the pathway (adjacent to 136) is inaccessible by a user of the pump head when the cover is in the closed position and the pathway (adjacent to 136) is accessible by the user when the cover is in the open position (Column 8, Lines 11 – 15).

In Re Claim 12, Jess, Catarious and Jarnagin disclose all the limitations of Claim 7, and with reference to the Figures 5A/5B embodiment, although Jess and Catarious do not disclose an occlusion cam, Jarnagin further teaches an inlet side occlusion cam (there are two cam surfaces 155 depicted, one of them reads on an inlet side occlusion cam and the other reads on an outlet side occlusion cam); and an outlet side occlusion cam (there are two cam surfaces 155 depicted, one of them reads on an inlet side occlusion cam and the other reads on an outlet side occlusion cam), wherein the cover (140) is attached to both the inlet side occlusion cam and the outlet side occlusion cam (150, 155 as depicted) such that the inlet and outlet side occlusion cams are configured to rotate (around pivot axis 146) as the cover pivots between the closed position and the open position (Figure 4 depicts hinge brackets 144, and suggests two hinge connections – one for each cam), and wherein the inlet side occlusion cam and the outlet side occlusion cam (150, 155) each contact the occlusion bed (via two rollers 152, each contacting a respective cam) to move the occlusion bed (18) with respect to the rotor assembly (120) as each of the inlet side occlusion cam and outlet side occlusion cam rotate (Column 8, Lines 11 – 12).  Although Jarnagin does not disclose that the occlusion bed is moved with respect to the rotor guide, however Jess discloses the rotor guide is disposed adjacent to the rotor assembly (70).  Therefore in the modified apparatus, when the occlusion bed is moved with respect to the rotor assembly, it is moved with respect to the rotor guide as well. 

In Re Claim 14, Jess and Catarious discloses all the limitations of Claim 1, however, Jess does not teach a guide rail as claimed.
Nevertheless, with reference to Figure 2, Jarnagin discloses a guide rail (134), wherein the occlusion bed (130) is received on the guide rail (134) such that the guide rail (134) guides the occlusion bed (130) as the occlusion bed (130) moves with respect to the rotor guide (165, 122) (see Column 7, Lines 22 – 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the occlusion bed of Jess / Catarious such that it’s movement is guided by at least one guide rail as taught by Jarnagin for the purpose of providing consistent and precise sliding of occlusion bed along a path toward and away from rotor assembly (see Column 7, Lines 34 – 35 of Jarnagin).


Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A) and further in view of Fujii (PG Pub US 20100224547 A1).

In Re Claim 7, Jess and Catarious disclose all the limitations of Claim 1, however, they do not disclose a cover having an open position and a closed position.
Nevertheless, Fujii discloses A pump head (Figure 2) for a peristaltic pump (40 in Figure 1), comprising: an occlusion bed (4), a rotor guide (13, 12, and a portion of 9 that 13 and 12 are mounted on); a rotor assembly (2) positioned between the occlusion bed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump head of Jess / Catarious to incorporate a cover having an open position and a closed position as taught by Fujii for the purpose of protecting the pump head from contaminants in the external environment.

In Re Claim 8, Jess, Catarious and Fujii disclose all the limitations of Claim 7, and Fujii further discloses that the occlusion bed (4), rotor guide (13, 12, and portion of 9 that 13 and 12 are mounted on), rotor assembly (2), and pathway (between 4 and 2) are disposed between the cover (5) and the mounting plate (9) such that the pathway is inaccessible by a user of the pump head when the cover is in the closed position (paragraph [0040]: “closed state” inherently prevents access to the pathway as depicted in the top view of Figure 3b) and the pathway (between 4 and 2) is accessible by the 

In Re Claim 9, Jess, Catarious and Fujii disclose all the limitations of Claim 8, and Fujii further discloses that the cover (5) extends adjacent the rotor guide (in the top view of Figure 3b the cover 5 extends to the left into the rotor guide area), and wherein the rotor guide (which would include 12 in the modified apparatus) defines a depression (a careful examination of Figure 2 reveals that the rectangular portion pointed to by label 12 is recessed, the recess reads on a depression) to provide finger space for the user to open the cover (in order for the locking mechanism 12 to work as intended, the space must be adequate for a finger to unlock the cover during disassembly).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A) and further in view of O’Brien (US Patent 4,424,011 A).

    PNG
    media_image5.png
    311
    481
    media_image5.png
    Greyscale

Annotated Figure 15 of Jess
In Re Claim 7, Jess and Catarious discloses all the limitations of Claim 1, and Jess further discloses a mounting plate (annotated above in Figure 15), however, Jess does not disclose a cover as claimed.
Nevertheless, O’Brien discloses a pump head (Figure 6) comprising: a cover (151) having a closed position (Figure 1) and an open position (Figure 7); and a mounting plate (153), wherein the cover (151) pivots with respect to the mounting plate (153) (via hinges 195, 196 in Figure 7) to alternate between the closed position (Figure 1) and the open position (Figures 6 and 7) (in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a cover as taught by O’Brien on the mounting plate of Jess / Catarious for the purpose of protecting the pump components from the environment.

In Re Claim 10, Jess, Catarious and O’Brien disclose all the limitations of Claim 7, and Jess further discloses that the mounting plate (annotated above) comprises an upper portion (top edge in Figure 14) and an opposite lower portion (bottom edge interface with 86).  However, Jess does not disclose an opening as claimed.
Nevertheless, O’Brien discloses that the mounting plate (153) comprises an upper portion (top edge in Figure 6) and an opposite lower portion (bottom edge adjacent to 166 in Figure 6), the lower portion (bottom edge adjacent to 166 in Figure 6) defining an opening (below 166/167 in Figure 6) for fluid to flow away from the pump head (Column 3, Lines 12 – 18: “The pump cavity is provided with a drain passageway 164 with a lamp 166 focused upward through a window in the bottom of the horizontally extending portion of the drain passageway onto photo cell 167 for detection of passage of any fluid down through the drain passageway, and which would be indicative of a leak”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the lower portion of the mounting plate of Jess to incorporate an opening for fluid to flow away from the pump head as taught by O’Brien for the purpose of draining any fluid that may have leaked into the pump cavity.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A) and further in view of Cosentino (US Patent 4,221,543 A).

In Re Claim 7, Jess and Catarious discloses all the limitations of Claim 1, and Jess further discloses a mounting plate (annotated above in Figure 15), however, Jess does not disclose a cover as claimed.
Nevertheless, Cosentino discloses a pump head (Figure 7) comprising: a cover (570) having a closed position (Figure 8) and an open position (Figure 7); and a mounting plate (521), wherein the cover (570) pivots with respect to the mounting plate (see the engagement region between 570 and 520 in Figure 7) to alternate between the closed position (Figure 8) and the open position (Figure 7) (in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a cover as taught by Cosentino on the mounting plate of Jess / Catarious for the purpose of protecting the pump components from the environment.

In Re Claim 11, Jess, Catarious and Cosentino discloses all the limitations of Claim 7, although Jess and Catarious do not disclose a closure detection mechanism, however, Cosentino further teaches a closure detection mechanism (576, 572, 574) including a first element (576) and a second element (574, 572), wherein the first element (576) is positioned on the cover (570) (see Figure 7) and the second element (574, 572) is positioned on the mounting plate (521) (see Figure 8) such that a circuit (54) is closed when the cover (570) is in the closed position and is open when the cover (570) is in the open position (see Column 4, Lines 14 – 22), and wherein the circuit .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A) and in view of Jarnagin (US Patent 9,072,540 B2) and further in view of Brugger (US Patent 5,928,177 A).
In Re Claim 13, Jess, Catarious and Jarnagin disclose all the limitations of Claim 12, although the hinge brackets (144) of Jarnagin appears to disclose a tension bar (like a hinge pin) pivotably attached to each of the cams, they do not explicitly disclose that the same tension bar (hinge pin) is attached to the inlet side occlusion cam and the outlet side occlusion cam (150, 155) as claimed.
Nevertheless, Brugger provides evidence in Figure 4 that a hinge bracket (146) having a hinge pin (144) to which cover (54) is pivotably attached.  Column 8, Lines 42 – 47 suggest that there can be separate hinge pins on either side of the cover (54) (“hinge pin 144 at its top and bottom ends”) OR “Alternatively, a single hinge pin 144 could extend through the entire length of the retaining block {hinge bracket} 146”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the hinge connection between the cams and hinge bracket of Jess / Catarious / Jarnagin to incorporate a single tension bar (hinge pin) that extends through the entire length of the hinge bracket as 
In the modified apparatus Jarnagin and Brugger disclose a tension bar (144 of Brugger) having a tension bar inlet end (the end of the hinge pin 144 of Brugger that pivotably connects to the inlet side occlusion cam of Jarnagin) and a tension bar outlet end (the other end of the hinge pin 144 of Brugger that pivotably connects to the outlet side occlusion cam of Jarnagin), wherein the inlet side occlusion cam is attached to the tension bar inlet end (the inlet side occlusion cam is pivotably attached to the tension bar) and the outlet side occlusion cam is attached to the tension bar outlet end (the outlet side occlusion cam is pivotably attached to the tension bar) such that the tension bar extends between the inlet side and outlet side occlusion cams (since the hinge pin extends through the entire length of a hinge bracket, a middle portion of it would extend between the inlet side and outlet side occlusion cams).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A) and further in view of Leung (US Patent 9,474,573 B2).
In Re Claim 15, Jess and Catarious disclose all the limitations of Claim 1, however, Jess does not teach that the pump head is configured to supply a fluid to a cooling circuit comprising one or more internal lumens.
Nevertheless, with reference to Figure 1, Leung teaches a cooling device (108) comprising two pump heads (Column 1, Lines 56 – 57 disclose two peristaltic pumps) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the pump head of Jess to supply fluid to a cooling circuit comprising one or more lumens of a medical probe assembly as taught by Leung for the purpose of reducing the temperature of tissue in the in the vicinity of an energy delivery device, allowing a higher voltage to be applied without causing an unwanted increase in local tissue temperature (Column 4, Lines 10 – 16 of Leung).


Claims 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (PG Pub US 20110004161 A1) in view of Catarious (US Patent 3,918,854 A).


    PNG
    media_image6.png
    412
    588
    media_image6.png
    Greyscale

Annotated Figure 1 of Ito
In Re Claim 16, Ito discloses A pump head for a peristaltic pump (Figure 1), comprising: a mounting plate (1); an occlusion bed (4); a rotor guide (shaded region in the annotated Figure 1 reproduced above); a rotor assembly (2) positioned between the occlusion bed (4) and the rotor guide (shaded region in the annotated Figure 1 reproduced above);

    PNG
    media_image7.png
    471
    654
    media_image7.png
    Greyscale

Annotated Figure 3 of Ito
wherein the rotor guide defines a rotor guide recess (see annotated figure above) for the rotor assembly; a pathway for tubing (21), the pathway comprising an inlet portion (adjacent to 13a, note that this includes the top surface of the mounting plate 1 on which the rotor assembly 2 and tube 21 rests), an outlet portion (adjacent to 13b, note that this includes the top surface of the mounting plate 1 on which the rotor assembly 2 and tube 21 rests), and a connecting portion (adjacent to 4a, note that this includes the top surface of the mounting plate 1 on which the rotor assembly 2 and tube 21 rests) that connects the inlet portion to the outlet portion (the portion of the mounting plate in contact with the tube 21 in the installed position is common to the inlet portion, outlet portion and connecting portion); and a cover (5) having a closed position (Figure 2) and an open position (Figure 1), wherein the occlusion bed (4), rotor guide (shaded region in the annotated Figure 1 reproduced above), rotor assembly (2), and pathway (13a, 13b, 
However, Ito is silent with regards to the rotor guide inlet side defines a rotor guide inlet groove, and wherein the rotor guide outlet side defines a rotor guide outlet groove.
Nevertheless, Catarious discloses a rotor guide (23, 25, 7 in Figure 1) opposite to an occlusion bed (9) having a rotor guide inlet side (label 25 to the left of Figure 2) and a rotor guide outlet side (label 25 to the right of Figure 2).  Each of the rotor guide inlet side/inlet and outlet side/outlet (25) has a groove (30 in Figure 9, see Column 7, Lines 27 – 29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor guide inlet side of Ito to define a rotor guide inlet groove as taught by Catarious and to modify the rotor guide outlet side of Ito to define a rotor guide outlet groove as taught by Catarious for the purpose of firmly retaining the tubing without occluding the tubing (Column 7, Lines 24 – 25 of Catarious).

In Re Claim 17, Ito and Catarious disclose all the limitations of Claim 16, and Ito further discloses the inlet portion of the pathway (13a, 14a) is defined between the occlusion bed (4) and the rotor guide (shaded region in the annotated Figure 1 reproduced above), the outlet portion (13b, 14b) of the pathway is defined between the occlusion bed (4) and the rotor guide (shaded region in the annotated Figure 1 reproduced above), and the connecting portion (4a) of the pathway is defined between the occlusion bed (4) and the rotor assembly (2) (Figure 1 and paragraph [0106]).

In Re Claim 18, Ito and Catarious disclose all the limitations of Claim 16, and Ito further discloses that the pathway (connecting portion adjacent to 4a) has a width (which is approximately the diameter of tubing 21) when the cover (5) is in the open position (i.e. when groove-shaped space 8 is formed), and wherein the width of the pathway is determined (see paragraph [0103] states that the positional relationship between the occlusion bed 4/4a and the rotor assembly 2 can be changed between a retracted position and a proximity position, this movement is linked to the opening and closing of the cover 5 as stated in paragraph [0104]: “the pressing member 4 moves .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A) and further in view of Leung (US Patent 9,474,573 B2).

    PNG
    media_image1.png
    540
    796
    media_image1.png
    Greyscale

Annotated Figure 14 of Jess
In Re Claim 20, Jess discloses A pump head (Figure 14) for a peristaltic pump (16 in Figure 1), comprising: an occlusion bed (80); a rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above); a rotor assembly (70) positioned between the occlusion bed (80) and the rotor guide (see annotated Figure 14 above); the occlusion bed (80) defining an occlusion bed recess (81) for the rotor assembly (70) and the rotor guide (annotated above) defining a rotor guide recess (adjacent to roller 71c in Figure 14) for the rotor assembly (70, the rotor assembly is partly in this recess as depicted), the rotor assembly (70) configured to rotate with respect to the occlusion bed (80) and the rotor guide (see depicted curved arrow adjacent to label 70 in Figure 14, the curved arrow indicates the rotation direction); and a pathway for tubing (14), the pathway comprising an inlet portion (annotated above), an outlet portion (annotated above), and a connecting portion (arcuate portion 81) that connects the inlet portion to the outlet portion (81 is in the middle of the inlet portion and outlet portion as depicted in the annotated figure reproduced above), wherein the occlusion bed (80) is movable with respect to the rotor guide (annotated above) and the rotor assembly (70) (see Column 7, Lines 61 – 63), and wherein the inlet portion of the pathway is defined between the occlusion bed and the rotor guide (the annotated figure above discloses that the occlusion bed is on one side of the inlet portion for the tube 14 and the rotor guide is on the other side of the inlet portion for the tube 14), the outlet portion of the pathway is defined between the occlusion bed and the rotor guide (the outlet portion in the annotated figure above is next to the sensors 20,21; the occlusion bed is on one side of the outlet portion for the tube 14 and the rotor guide is on the other side of the outlet portion for the tube 14), and the connecting portion of the pathway is 
However, Jess is silent with regards to the rotor guide inlet side defines a rotor guide inlet groove, and wherein the rotor guide outlet side defines a rotor guide outlet groove.
Nevertheless, Catarious discloses a rotor guide (23, 25, 7 in Figure 1) opposite to an occlusion bed (9) having a rotor guide inlet side (label 25 to the left of Figure 2) and a rotor guide outlet side (label 25 to the right of Figure 2).  Each of the rotor guide inlet side/inlet and outlet side/outlet (25) has a groove (30 in Figure 9, see Column 7, Lines 27 – 29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor guide inlet side of Jess to define a rotor guide inlet groove as taught by Catarious and to modify the rotor guide outlet side of Jess to define a rotor guide outlet groove as taught by Catarious for the purpose of firmly retaining the tubing without occluding the tubing (Column 7, Lines 24 – 25 of Catarious).
However, Jess and Catarious does not teach that the pump head supplies cooling fluid to a medical probe assembly.
Nevertheless, with reference to Figure 1, Leung teaches a cooling device (108) comprising a pump head (Column 1, Lines 56 – 57 disclose two peristaltic pumps – each of which read on a pump head) that urges fluid to flow through tubing (112) to supply a cooling fluid (via a cooling circuit - 108, 112, 106, 114; see Column 1, Lines 57 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the pump head of Jess / Catarious to supply fluid to a cooling circuit comprising one or more lumens of a medical probe assembly as taught by Leung for the purpose of reducing the temperature of tissue in the in the vicinity of an energy delivery device, allowing a higher voltage to be applied without causing an unwanted increase in local tissue temperature (Column 4, Lines 10 – 16 of Leung).


Allowable Subject Matter
Claim 21 is allowed (see reasons for allowance for claim 19 in the previous office action, Claim 21 has been presented as Claim 19 written in independent form).
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant has argued on Page 11 of Applicant’s Response that “Applicant, however, disagrees with the Office's representation of Catarious reference. Element "7" is a mounting plate that the parts of the pump are mounted upon. Element "7" does not define a rotor guide as claimed herein where "...the rotor guide defines a rotor guide recess for the rotor assembly..." Similarly, elements 23 are locating stops that are fixedly attached to the housing 7, and a pair of cylinders 24 are mounted thereon. The skilled practitioner reviewing the figures of Catarious would not interpret "23," "24," and/or "25" as the rotor guide as currently claimed. In fact, there is no actual relationship between the rotor assembly "8" and the parts labeled as "7," "23," "24," and/or "25" in Catarious. Parts "23," "24," and/or "25" are mounted to the mounting plate 7 to keep the tubing in place. These parts are not related to the rotor assembly and cannot be interpreted as part of the rotor guide. The grooves cited by the Office cannot 
Examiner’s Response: MPEP 2145, Section IV states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review (In re Sneed, 710 F.2d 1544, 1550 (Fed. Cir. 1983)). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art" (In re Keller, 642 F.2d 413,425 (CCPA 1981) (citation omitted)).
Portion (7) of the designated rotor guide (23, 25, 7) of Catarious clearly supports the rotor (shaft 31 of rotor 8), it provides a guiding surface for the rotating shaft (31), therefore it performs the guiding function.  Note that Catarious is not being relied upon to disclose the rotor guide defining a recess for the rotor assembly, the primary reference Jess teaches that.  Catarious is only being relied upon to disclose an alternate grip for the tubing utilizing the groove (30) on the inlet and outlet side.  Catarious clearly describes the benefits of incorporating the groove in Column 7, Lines 24 – 25 (the groove firmly retains the tubing without occluding the tubing).  The groove 

    PNG
    media_image8.png
    1000
    1008
    media_image8.png
    Greyscale

Annotated Figure 14 of Jess and Figure 2 of Catarious
One skilled in the art would recognize that the grooves (30) of Catarious are on the inlet / outlet side relative to the rotor (31 / 8) as shown in the annotated figures above, and would therefore make the groove (30) modification on the inlet /outlet side of the rotor 

Applicant has argued on Page 13 of Applicant’s Response that “Even if assuming for the sake of argument, the skilled practitioner would have modified Jess’s disclosure with the clamping blocks of Catarious in order to introduce the “grooves,” such combination would still not render the pending claims obvious”.
Examiner’s Response: Catarious clearly describes the benefits of incorporating the groove in Column 7, Lines 24 – 25 (the groove firmly retains the tubing without occluding the tubing), thus rendering the combination obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746